﻿I should like first of all to congratulate you, Sir, on your election to the high office of President of the thirty-ninth session of the General Assembly. I hope that with your talents and extensive experience your leadership of this session will result in many fine accomplishments.
34.	I also warmly congratulate Mr. Jorge Illueca, President of the Republic of Panama, for the diligent and excellent contributions he made to the thirty eighth session of the General Assembly.
35.	My heartfelt congratulations also go to the Secretary General of this important international Organization, who has worked tirelessly to promote greater understanding among peoples. His dynamic contributions deserve our profound appreciation.
36.	I extend a warm welcome to Brunei Darussalam on its admission to the United Nations as its 159th Member.
37.	We are all greatly concerned about the present frenzied arms race and the danger of a nuclear war which, scientists unanimously agree, would completely destroy life on this planet. Who then is responsible for this situation? Some put the blame on the Soviet Union; others, on the United States; and still others point an accusing finger at both. What, in fact, is the truth?
38.	It is well known that immediately after the Second World War, while still maintaining a nuclear monopoly the United States had already proclaimed loudly the so-called danger of aggression from communism and the Soviet Union as a pretext for accelerating the arms race. Then, in 1957, when the Soviet Union successfully launched the first satellite into outer space, the United States kicked up a row about the so-called missile gap so as further to speed up the arms race. And, ever since 1978, the United States has continued to raise a hue and cry about so called Soviet superiority in nuclear weapons in order to extend the arms race to an extremely dangerous level.
39.	In fact, ever since it came into existence, more than 200 years ago, the United States has never been invaded by anyone. On the contrary, it has acted as an international policeman, engaging in intervention and aggression everywhere, culminating in its war of aggression against Viet Nam. Since it was founded, more than 60 years ago, the Soviet Union has twice been the victim of imperialist intervention and aggression. During the Second World War, it suffered the worst destruction at the hands of German Nazism. Soviet troops have never invaded the United States, but, in the early days of Soviet power, the United States sent its troops to intervene in the Soviet Union, and since then it has posed a constant threat to the Soviet Union's security and territorial integrity. Over the past four decades, the United States has forged various military alliances and established overseas military bases in an attempt to encircle and threaten the Soviet Union. The Soviet Union, for its part, has undertaken no such activities aimed at encircling and threatening United States territory.
40.	Since the beginning of the Second World War, the United States, with its absolute military and economic superiority, has never concealed its ambition to impose on the world a United States order—a "pax americana”—and to make this century the United States century. To this end, the United States has used two familiar instruments: the carrot and the stick aimed at ensuring lasting military and economic superiority so as to threaten and subjugate other countries and compel the Soviet Union to engage in an arms race which would result in its economic collapse. That is why, even in the 1950s when the United States enjoyed absolute military and economic superiority over all the other Powers combined, it still accelerated the arms race and adopted a policy of massive retaliation and brinksmanship. Even though the United States has to this day remained the number one Power in terms of strategic forces, ever since the early 1960s it has continued to clamour against the so-called missile gap.
41.	The past 40 years have witnessed a struggle that changed the military and economic balance of forces between the big Powers of the world. In order to deal with the United States threat, the Soviet Union has endeavoured to narrow the economic gap between itself and the United States and, at the same time, to catch up with the United States in terms of strategic weapons. Because it was bogged down in and weakened by the Viet Nam war, since the early 1970s the United States has not enjoyed the same military and economic strength it had in the 1950s. But there is still no country stronger than the United States in military and economic terms. From the early 1970s to date, the world has witnessed the emergence of a rough balance in strategic weapons between the United States and the Soviet Union. This rough balance led to a period of detente between the Soviet Union and the United States, and improved East West relations and detente in Europe. But, since the late 1970s, the United States has considered detente and improved East West relations as not conducive to its ambition for world hegemony. That is why it concocted the so-called Soviet military threat, thus provoking international tension, undermining East West relations, accelerating the arms race, and pushing mankind to the brink of a world nuclear disaster, with the intention of intimidating and subjugating the peoples of the world and, through the arms race, exhausting the Soviet Union economically.
42.	The realities of the last four decades raise the following question for people of conscience: if the United States had continued to maintain its monopoly of nuclear weapons, what would be the fate of other nations today? It will be recalled that the United States used the atomic bomb while it had a nuclear monopoly, and that it has still refused to commit itself not to be the first to use nuclear weapons. It is obvious that the Soviet Union's attainment of parity with the United States in strategic forces constitutes the firmest guarantee of world peace and the independence of all nations.
43.	Like all peace-loving peoples, the Vietnamese people favour the elimination of all types of weapons, which alone can ensure a peaceful life for all people. That is why we support the efforts of the Soviet Union and other forces for peace to maintain the present strategic balance between East and West, as well as the initiatives aimed at the gradual slowing down of the arms race and at eventual disarmament.
44.	Another burning issue that must be solved is the economic situation of the developing countries. The serious economic difficulties that Asian, African and Latin American countries are facing are due, first of all, to the consequences of prolonged colonial domination and imperialism's onerous exploitation. These difficulties have been aggravated by the arms race and the heavy burden of the economic crisis of the past 10 years, which the imperialist countries have placed on the backs of the peoples of Asia, Africa and Latin America. The gap between the Western and the developing countries grows wider every day. That is why it is imperative to struggle to establish the new international economic order and gradually to improve the economic situation of the developing countries, as called for at the Seventh Conference of Heads of State or Government of Nonaligned Countries, held at New Delhi from 7 to 12 March 1983. The struggle of the developing countries to acquire an independent economy and establish the new international economic order is long and arduous.
45.	The global negotiations and the North South dialogue of the last few years show that we cannot count on the goodwill of some Western countries. This is natural, for, after being forced to grant political independence to the Asian, African and Latin American countries, they intend to use the economic weapon to maintain their hold on those countries and keep them in their sphere of influence and domination.
46.	In Viet Nam, having failed to subjugate our people by force of arms, the forces of imperialism and international reaction have tried by hook or by crook to destabilize Viet Nam through an economic blockade and have carried out acts of sabotage in order to bleed Viet Nam white. They want to destroy Viet Nam economically so that they can teach the Asian, African and Latin American countries the lesson that the peoples of the world may win a war of national liberation but will be beaten on the economic front.
47.	Despite this, we have, step by step, achieved some success. In spite of numerous difficulties, Viet Nam's economy has not collapsed, as some had hoped. It has survived the most difficult years and is now gradually and steadily improving. We have some balance of payments problems, but our external debt is small and almost negligible. We must do all we can ourselves and also rely on the assistance and cooperation of the socialist and nonaligned countries and other countries.
48.	The friendly cooperation between Viet Nam and India in the last few years has brought some positive results. In particular, the visit by the General Secretary of the Party to India has opened up new possibilities for cooperation between the two countries in many fields. India is a great country, with rich experience in building an independent economy and a national culture and raising its people's standard of living. The friendly cooperation between Viet Nam and India, based on a spirit of equality and mutual interest, is a good example of economic cooperation between two nonaligned countries as well as of South South cooperation.
49.	Since the Second World War, the United States has assumed the role of international policeman, and in playing that role it has intervened and committed acts of aggression throughout the world. In so doing, the United States has always used the anti-communist, anti-Soviet argument, slandering the victims of its aggression as agents of communism and the Soviet Union, and declaring one part of the world after another to be a sphere of interest vital to its security.
50.	What is the truth? The 100 or so acts of intervention and aggression by the United States in the last four decades have been directed against independent countries in Asia, Africa and Latin America. As a pretext for its aggression against Viet Nam, the United States slandered Viet Nam as the agent of the Soviet Union, China and international communism and declared Southeast Asia to be an area vital to its national interest. But the whole world knows that the struggle of the Vietnamese people was a struggle for national independence against United States aggression. Now similar slanders are being used against Cuba, Nicaragua, Grenada, Lebanon, Syria and other countries to justify United States intervention and aggression in Central America, the Middle East and other parts of the world.
51.	The present anti-communist and anti-Soviet policies of the United States cannot fail to remind us of the Monroe Doctrine advocated by United States expansionist elements in the nineteenth century. The difference is that the United States previously applied the Monroe Doctrine only to Latin America, while it is now imposing it on the entire world, under the anti-communist banner, regarding the entire world as a zone of interest vital to the security of the United States. Just as the Latin American peoples frustrated the Monroe Doctrine by their united struggle, today the peoples of the world will certainly defeat neo-Monroeism. The peoples of the world united with the Vietnamese people to defeat the United States in its war of aggression against VietNam; they must now unite with the peoples of Central America, the Middle East and other parts of the world to stop the United States policy of intervention and aggression.
52.	The Vietnamese people has consistently sided with the fraternal peoples of Cuba and Nicaragua in their just struggle against United States intervention, aggression and threats of aggression. We strongly condemn the United States invasion of Grenada. We fully support the peoples of El Salvador, Puerto Rico and other Latin American countries in their struggle for peace, independence, sovereignty and territorial integrity.
53.	We wholeheartedly support the struggle of the Arab peoples, especially that of the Palestinian people, under the leadership of the Palestine Liberation Organization [PLO], its authentic and legitimate representative, against the Israeli aggressors and for the establishment of its own State on Palestinian soil. We express our complete support for the important initiative of the Soviet Union to convene an international peace conference on the Middle East. We fully support the Saharan Arab Democratic Republic in its struggle to exercise its right to self-determination. We resolutely support the Libyan Arab Jamahiriya in its struggle against any threat of aggression by the United States.
54.	We resolutely demand that South Africa immediately restore independence to Namibia. We express our full solidarity with the struggles of the Namibian people, under the leadership of the South West Africa People's Organization [SWAPO], of the South African people, under the leadership of the ANC and of the other peoples of southern Africa for national independence and social progress. We attach the greatest importance to strengthening solidarity and mutual assistance among the African countries.
55.	We unreservedly support the struggle of the Afghan people to defend and consolidate the fruits of their April revolution. We support the position of the Democratic People's Republic of Korea regarding tripartite talks on the withdrawal of United States troops from South Korea and the peaceful reunification of that country. We support the struggle of the Cypriot people to defend their sovereignty and territorial integrity. We support the right of the peoples of East Timor and of Micronesia to self-determination.
56.	Although Europe was the battleground of two world wars and is currently the site of the world's* most formidable arsenal, for the past 40 years it has been the only region not to experience a local war. In sharp contrast, Asia and the Pacific are the only places in the world where, during the same period, three massive and lengthy local wars have taken place: the Korean War and the two IndoChinese wars. That does not take into account the wars unleashed by China against many of its neighbours. After having established in Europe the biggest military alliance ever—the North Atlantic Treaty Organization [NATO]—the United States went on to set up an enormous number of military alliances in the Asian and Pacific region, including the Central Treaty Organization, the Southeast Asia Treaty Organization and the Australia New Zealand United States, United States Japan, United States Taiwan and United States South Korea alliances. However, the manoeuvres of the forces of imperialism and reaction have met with one setback after another, and Asia is the continent which has experienced the most fundamental upheavals in the world in the course of the past four decades.
57.	Despite repeated failure, the forces of imperialism and reaction have still not abandoned their aggressive hegemonistic designs concerning the peoples of Asia. The United States is at present working towards the creation of a military alliance with Japan and South Korea. Japan is on its way to becoming the unsinkable aircraft carrier of the United States in Asia. Today the peoples of Asia and the Pacific are gravely concerned at the increasing collusion between the United States and China and between China and Japan, which is directed against the peace and independence of the nations of the region. Washington has never concealed its intention of forming a NATO type military bloc in Asia.
58.	This situation demands that the peoples of Asia increase their vigilance and unite in the struggle for lasting peace on that continent. We welcome all efforts to that end. In this context, we greatly appreciate the initiative of the Mongolian People's Republic regarding signature of a treaty of mutual nonaggression and non-use of force in relations between the countries of Asia and the Pacific.
59.	The fierce struggles and profound changes in Asia find their fullest expression in the three countries of IndoChina. The so-called question of Kampuchea is nothing but a continuation of the evolution of the situation in IndoChina over the last 40 years. In order to find a just solution to this so-called problem, the true nature of the situation in IndoChina and Asia must be considered. That situation may be summed up as follows.
60.	First of all, Viet Nam, Laos and Kampuchea are the only countries in the world to have been ravaged by 40 years of uninterrupted war and to have been the target of a quantity of bombs and explosives five times greater than that used during the Second World War.
61.	Secondly, the three countries of IndoChina have been the main victims of aggression at the hands of the United States, China, Great Britain and France—all four of them permanent members of the Security Council, a body with the primary responsibility for the maintenance of world peace and the preservation of the sovereignty and independence of peoples. To ensure the success of their aggression against the three countries of IndoChina, the imperialist and reactionary forces have used the ploy of the thief who cries "Stop thief', accusing the three Indo Chinese countries of being tools of communist expansion and a threat to neighbouring States.
62.	Thirdly, the countries of IndoChina are the victims of a common enemy: imperialism and reaction. The aggressors have invaded the territories of these three countries simultaneously, with the aim of imposing their domination on all of them. Therefore, solidarity in the fight against the common enemy is a necessity for the countries of IndoChina. Their armed forces have always fought side by side for the independence of each and all of them. They have never gone beyond the borders of IndoChina, and the solidarity among the three countries has never threatened the interests of neighbouring States. Common solidarity is of vital importance for the three countries of IndoChina, as it is for the Arab countries, the African countries, the frontline States in southern Africa, and so forth. Imperialist and reactionary forces from outside have collaborated in making use of the countries of the Association of Southeast Asian Nations [ASEAN]—except for Indonesia—and their territories to oppose the peoples of Viet Nam, Laos and Kampuchea. These forces have tried to divide those countries, using the false concept of the so-called IndoChinese Federation, which was abandoned by the three countries following the dissolution by France in 1950 of French IndoChina.
63.	Fourthly, the aspiration of the three IndoChinese peoples to independence has crystallized into an invincible force. For the past 40 years, neither the successive long and brutal wars nor the sustained economic blockades and attempts at political isolation have been able to subjugate the three countries. The aggressors have finally had to agree to participate in international conferences ending the war and recognizing the independence and sovereignty of the three countries. Ours has been the only region of the world regarding which three international conferences have been held with the participation of the five permanent members of the Security Council. They resulted in the only international agreements recognizing the national rights of the countries of IndoChina.
64.	Fifthly, the struggle in Southeast Asia over the past four decades has resulted in the formation of two groups of countries, with differing political and social systems: the ASEAN countries and the countries of IndoChina. In pursuance of their policy of "divide and rule", the imperialist and reactionary countries have pitted the ASEAN States against the States of IndoChina. Peace and stability in Southeast Asia require both the peaceful coexistence of these two groups of countries and the end of all outside intervention in the region.
65.	Sixthly, during the past 40 years the majority of Members of the United Nations have remained silent in the face of the prolonged and most brutal wars of aggression waged against the countries of IndoChina. And today, again, the majority are siding with the expansionist forces by recognizing the Pol Pot clique, which is guilty of the genocide of 3 million Kampucheans and is now trying to impede the rebirth of the Kampuchean people. That is precisely why the settlement of the IndoChinese wars—the longest and bloodiest in the world—has taken place outside the United Nations framework.
66.	If the so-called problem of Kampuchea has dragged on for six years without being resolved it is because of an unwillingness to address the crux of the problem: the struggle of the three peoples of IndoChina to defend their independence and sovereignty against the hegemonism and expansionism of their neighbour to the north. Some have deliberately supported the aggressors against their victims. Similarly, there has been support for the Pol Pot clique, which massacred 3 million Kampucheans, launched wars of aggression against neighbouring countries, and is now trying to impede the rebirth of the Kampuchean people.
67.	During the past six years, the People's Republic of Kampuchea has become an undeniable reality. From the mass graves of the Pol Pot regime, the Kampuchean people have returned to life and regained their national unity and harmony. They have exercised, and are exercising, their right to self-determination, which, for them, is first and foremost the right to live free from the Pol Pot criminals. But, under the pretext of defending the Kampuchean people's right to self-determination, the imperialists and the reactionaries are trying to bring the Pol Pot clique back to power.
68.	Vietnamese volunteer forces have on three occasions gone to Kampuchea to fight alongside the Kampuchean people against their common enemy. Twice they have withdrawn from Kampuchea: the first time was in 1954, at the end of the French colonialists' war, and the second time was in 1975, at the end of the United States war. They will withdraw for the third time when China has ended its threat.
69.	The People's Republic of Kampuchea and the Socialist Republic of Viet Nam categorically reject the demand for a unilateral withdrawal of Vietnamese volunteers, a demand designed to bring Pol Pot— either openly or in disguise—back to Kampuchea. The Kampuchean people's recovery has made possible a gradual withdrawal of Vietnamese volunteers from Kampuchea each year, starting in 1982. This has frustrated the design of those who would like either to demand the immediate and complete withdrawal of Vietnamese volunteers, opening the way for the Pol Pot clique to return to power in Kampuchea, or to keep these forces bogged down in Kampuchea unable to withdraw.
70.	All the military, economic, political and diplomatic measures that China and the countries of ASEAN have taken against the three IndoChinese peoples during the last six years have failed. All attempts to impose a unilateral solution on Kampuchea have come to naught. Now there is only one alternative: to engage in a dialogue, to consider jointly the proposals of both parties and to start negotiations on the basis of equality and mutual respect for each other's interests. We are of the view that if the parties concerned sincerely wish to settle their differences, the opportunity for doing so has presented itself. Such a development will conform to the interests of all parties in Southeast Asia and to the resolutions on Southeast Asia adopted by the Seventh Conference of Heads of State or Government of Nonaligned Countries, held at New Delhi from 7 to 12 March 1983, resolutions which were accepted by the countries of both ASEAN and IndoChina.
71.	We welcome all initiatives by other countries to facilitate negotiations between the two groups of Southeast Asian countries to find a solution that ensures respect for each other's independence and sovereignty and guarantees peace and security in Southeast Asia.
72.	Attempts to impose a solution aimed at thwarting the rebirth of Kampuchea, which would result in the return of the genocidal Pol Pot clique and which would threaten Laos and Viet Nam, should be abandoned; otherwise peace and stability in Southeast Asia will continue to be undermined. In this context, with the growing strength of the People's Republic of Kampuchea, Vietnamese volunteers will continue their annual withdrawals from Kampuchea. Within 5 to 10 years, when most of the Vietnamese volunteers will have been withdrawn from Kampuchea, the People's Republic of Kampuchea will be able to shoulder its own defence, and the question of Kampuchea will thus resolve itself.
73.	As a people who have endured centuries of foreign domination and half a century of wartime destruction, the Vietnamese people long for a life of peace more ardently than any other people. We wish to entertain friendly relations with all countries and especially with neighbouring States. We are ready to let bygones be bygones and to look to the future in our relations with those countries which have caused and are still causing so much suffering to our peoples.
74.	A stable situation in Southeast Asia depends first and foremost on the relations between the two main groups of countries, those of ASEAN and those of IndoChina. There is no alternative to these groups settling their differences through negotiations on the basis of equality and mutual respect, free from outside interference. The peoples of Viet Nam, Laos and Kampuchea always respect the independence, sovereignty and territorial integrity of Thailand and wish to develop neighbourly relations with its people. However, it should be pointed out that the main obstacles are the hostile policies pursued by the Thai authorities in collusion with the foreign reactionaries, using the Pol Pot clique to oppose the rebirth of the Kampuchean people, supporting acts of subversion against the Lao People's Democratic Republic, continuing their occupation of the three Lao villages as well as their hostile policies towards Viet Nam. We hope that the Thai authorities will soon realize this, for the sake of their national interest and for the sake of peace, stability and peaceful coexistence in Southeast Asia. We demand that the Thai authorities put an end to their interference in the internal affairs of Kampuchea. Thailand must immediately withdraw its troops from the three Lao villages it has illegally occupied since 6 June 1984, return the villagers it kidnapped, compensate the people for the loss of life and property it inflicted and allow the three villages to return to their normal way of life.
75.	The occupation by Thailand of the three Lao villages—at a time when the differences between ASEAN and the IndoChinese countries, having dragged on for six years, have not yet been settled and may or may not soon be settled—further points to the urgent need to reach some agreement on peaceful coexistence between ASEAN and IndoChina in order to defuse the explosive tensions which threaten to get out of control.
76.	While constantly consolidating and strengthening our relations with the Soviet Union and fraternal socialist countries, we always wish to restore traditional friendly relations with the Chinese people. It is our view that the normalization of Sino Vietnamese relations and the restoration of mutual friendship are in the interest of both peoples and at the same time constitute a very important factor Tor peace and security in Southeast Asia.
77.	Even though it will take us a long time to overcome the consequences of the war of aggression conducted by Johnson and Nixon against our people, the people of Viet Nam always consider the American people as their friends, the peoples of the two countries both being victims of that war. If the United States Government really wishes to contribute to peace and security in Southeast Asia, its efforts will be welcome. We once again reaffirm our willingness to settle with the United States all problems that concern our two countries including the questions of the Americans reported missing in action, the Amerasian children and criminals in re-education camps, and so on.
78.	The relationship between Viet Nam and the Soviet Union and other socialist countries is one of enduring fraternal trust that has stood the test of time. The Soviet Union is the only permanent member of the Security Council that has shown respect for Viet Nam's independence and wholeheartedly supported its struggle for independence. Thanks to the valuable assistance of the Soviet Union, Viet Nam has been able to overcome the most serious obstacles in defending and building its country.
79.	The United States, China, Japan and the ASEAN countries are now raising a din about the so called Soviet military base at Cam Ranh. I should make it clear that, at present, there is no such Soviet military base in Viet Nam but our country has the right to let Soviet aircraft and vessels call at its ports in Viet Nam. Soviet aircraft and vessels calling at Vietnamese ports do not pose a threat to any country. The only real threat to all Asian countries is posed by China with the largest armed forces of the world, as well as by the colossal United States military bases in the Philippines, in Thailand and in Okinawa and particularly by Japan's position as the United States' "unsinkable aircraft carrier". This fact can be underscored by the use of these territories and bases in the United States war of aggression against Viet Nam and the other IndoChinese countries. The outcry by China, the United States and the ASEAN countries about the purported Soviet military base in Viet Nam is simply aimed at obscuring the grave threat posed by China's gigantic military machine and by the colossal United States military' bases in Asia. If these countries are really worried about Soviet aircraft and vessels in Viet Nam, why then do they reject the resolution adopted in 1983 by the Seventh Conference of Heads of State or Government of Non-Aligned Countries calling for the withdrawal of all foreign troops from the Southeast Asian region? Why then do they refuse to accept the concept of a zone of peace and neutrality in Asia, proposed since 1971 by the ASEAN countries themselves? Viet Nam favours the idea of turning Southeast Asia into a zone of peace and neutrality, as called for in the Seventh Conference resolution and as proposed by the ASEAN countries.
